Citation Nr: 1624917	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-47 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than January 30, 2002, for the grant of service connection for left ankle degenerative joint disease, to include as due to clear and unmistakable error in an April 1989 rating decision.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1965 to April 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted service connection for left ankle degenerative joint disease and assigned an initial 10 percent rating, effective January 30, 2002.  

This matter was previously before the Board in August 2015, at which time it was noted that the Veteran's representative raised the issue of clear and unmistakable  error (CUE) in an April 1989 rating decision.  Because this theory of entitlement based on CUE had not been adjudicated by the agency of original jurisdiction (AOJ), the Board remanded the claim in order for the AOJ to adjudicate the CUE claim in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006).  In an October 2015 supplemental statement of the case, the AOJ denied the Veteran's claim for an earlier effective date based on CUE in an April 1989 rating decision, and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In an April 1989 rating decision, service connection was denied for a left ankle disability, and the Veteran did not file a notice of disagreement or submit new and material evidence within the one year appellate period. 

2.  The April 1989 rating decision was supported by the evidence then of record and was consistent with the laws and regulations extant at that time.

3.  On January 30, 2002, the Veteran submitted an informal claim to reopen the previously denied claim for service connection for a left ankle disability.





CONCLUSIONS OF LAW

1.  The April 1989 rating decision that denied service connection for a left ankle disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The April 1989 rating decision was not clearly and unmistakably erroneous.     38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105 (2015).

3.  The criteria for an effective date prior to January 30, 2002, for the grant of service connection for left ankle degenerative joint disease have not been met.       38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The above-captioned claim arose from the Veteran's disagreement with the initial effective date assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in a November 2010 letter, the Veteran was advised of how effective dates are assigned. 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and VA treatment records.  Although the Veteran underwent VA examinations of his left ankle in August 2003 and February 2009, the outcome of this appeal turns on a determination as to the date that the service connection claim was filed.  

With respect to the Veteran's CUE claim, the duties to notify and assist do not apply to a claim based on a previous decision having been the result of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).

The Board also notes that action requested in the prior remand has been undertaken.  In an October 2015 supplemental statement of the case, the AOJ adjudicated the Veteran's claim for an earlier effective date based on a theory of CUE in an April 1989 rating decision.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

In a May 2009 rating decision, service connection was granted for left ankle degenerative joint disease, and a 10 percent disability rating was assigned, effective January 30, 2002.  Thereafter, the Veteran appealed the initial effective date assigned to the award of service connection.  

I.  Clear and Unmistakable Error 

The Veteran initially filed a service connection claim for a left ankle disability in March 1989, which was denied in an April 1989 rating decision.  Although the Veteran was provided notice of his appellate rights, he did not file a notice of disagreement with that denial or submit new and material evidence during the one year appeal period.  As such, the April 1989 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Previous determinations that are final and binding will be accepted as correct in   the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a); see also 38 U.S.C.A. § 5109A (2015).  Clear and unmistakable error is a very specific and    rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).   

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  (1) either the correct facts, as they were known at the time of      the decision, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

An allegation of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Veteran's representative asserts that "VA did not adequately evaluate the Veteran's [] claimed condition in 1989 when he originally claimed service connection."  Specifically, the Veteran's representative noted that his service treatment records showed "a clear indication of a likely future permanent residual condition; that the condition is of the musculoskeletal system, which by all general medical literature indicates an injury could take years to manifest to a permanent condition; and that he claimed a permanent residual condition twenty years after leaving the military, which would surely not be [a]cute and transient that many years later."  

The April 1989 rating decision indicates that the Veteran's service treatment records showed a complaint of left ankle pain, and a physical examination and      x-rays were within normal limits.  It was further noted that at separation, the Veteran complained of a history of cramps in the leg associated with pain in the  left ankle, but no abnormality was noted.  It was noted that the Veteran did not describe any treatment or submit any current medical evidence pertaining to his  left ankle.  The Veteran's claim was denied because the left ankle problem in service was acute and transitory with no evidence of chronic disease or chronic residuals of any injury.  

The Board has carefully reviewed the evidence of record and concludes that no CUE was committed in the April 1989 rating decision.  

A February 1969 service treatment record shows that the Veteran reported left     ankle pain; however, an examination and x-rays were within normal limits.       Service treatment records show no further treatment for a left ankle disability.     Upon separation from service, the Veteran reported cramps in the left leg associated with a painful left ankle, for which he was seen in February 1969, and the diagnosis was a normal ankle.  A March 1969 physical examination report indicates that the Veteran's lower extremities and feet were normal upon his discharge from active duty.  

In the April 1989 rating decision, the RO clearly considered the service treatment records, noting the Veteran's in-service complaints, the normal physical examination and x-ray findings at the time of treatment, and the normal physical examination findings at discharge.  Moreover, the RO noted that there was no current medical evidence showing a left ankle disability.  In short, reasonable minds can conclude, based on such evidence, that service connection was not warranted, where x-rays in service were normal, physical examination at separation was normal, and there was no medical evidence showing a current residual disability.  The representative's argument that VA did not adequately evaluate his claimed condition in the 1989 decision amounts to nothing more than a disagreement with the weight assigned to the evidence then of record.  See Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated). 

The Veteran's representative also asserts that in 1989 VA erred in failing to comply with its duty to assist under 38 C.F.R. § 3.159 in that it did not fully develop the Veteran's service connection claim.  However, "VA's breach of the duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete rather than an incorrect record."  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Moreover, 38 C.F.R. § 3.159 codified the Veterans Claims Assistance Act of 2000, and was not in existence in 1989.  A determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel, supra.

Based on the foregoing, the Board finds that the April 1989 rating decision did not contain CUE and the appeal must be denied.  The Board notes the benefit-of-the-doubt rule is not applicable in assessing a CUE motion.  See Andrews v. Principi, 18 Vet. App. 177, 176 (2004) (citing Russell, 3 Vet. App. at 313).



II.  Effective Date

In his September 2009 notice of disagreement, the Veteran asserted that he was entitled to an earlier effective date because he "originally claimed this in 1989 and followed up . . . that denial with an appeal."  In his November 2010 substantive appeal, the Veteran asserted that the effective date should be the date of his discharge from active duty because that is when his disability began.  

Generally, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A.      § 5110; 38 C.F.R. § 3.400(b)(2)(i).  When an award of service connection is granted based upon new and material evidence received after a final disallowance of the   prior claim, the effective date of such an award shall be the date of receipt of the Veteran's reopened claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  This informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

The Veteran's original claim for service connection for a left ankle disability was received in March 1989, more than one year following his discharge from service.  As noted above, that claim was denied in an April 1989 rating decision.  Contrary to his assertion, the Veteran did not file a notice of disagreement with the April 1989 rating decision, nor did he submit new and material evidence during the appeal period.  Accordingly, the April 1989 rating decision became final.  

The Veteran has not asserted, and the record does not show, any communication received after the April 1989 rating decision that could be interpreted as a formal   or informal claim for service connection for a left ankle disability until January 30, 2002, when the Veteran's claim to reopen the prior disallowance was received.   Nor did the new and material evidence include service department records. See 38 C.F.R. § 3.156(c).  Accordingly, an effective date prior to January 30, 2002,     for the grant of service connection of left ankle degenerative joint disease is not warranted.  38 C.F.R. § 3.400(q)(2).

The Board acknowledges the Veteran's assertion that his disability began in 1969 and the effective date should go back to the date the disability arose.  However, as noted above, the effective date is based on the date of claim or the date entitlement arose, whichever is later.  As the date he filed his reopened claim is later than the date entitlement arose, there is no legal basis for an effective date earlier than January 20, 2002.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning an effective  date prior that already assigned, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

The April 5, 1989 rating decision was not clearly and unmistakably erroneous in denying service connection for a left ankle disability, and the appeal is denied.

An effective date prior to January 20, 2002, for the grant of service connection for left ankle degenerative joint disease is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


